McGUIRE, Justice.
The original plaintiff in this case has sued a third party, not his employer, alleging negligence as a result of which he claims injury.
The third party — the defendant in the original suit — proceeding under Rule 14, Federal Rules of Civil Procedure, 28 U.S. C.A. following section 723c, made an ex parte motion to bring in the employer of the plaintiff on the theory that it “may be liable to him or to the plaintiff for all or part of the plaintiff’s claim against him.” The motion was granted.
The employer now seeks to have the third party complaint dismissed. Obviously its liability as far as the plaintiff is concerned is fixed. It cannot be sued by him except under circumstances which are not present here. It may well, however, under the circumstances owe a duty or obligation to the third party plaintiff, the original defendant, and this an independent duty or obligation not necessarily bottomed on contract express or implied.
The motion to- dismiss the third party complaint, therefore, is denied.